Dear Ms. Wooten:
You have requested an Attorney General's opinion as to whether the documents submitted on behalf of the village of Woodworth fulfill all statutory requirements and demonstrate that reclassification is warranted.
LSA-R.S. 33:342 provides:
      A. Whenever a census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau shows that its population has increased or decreased so as to take the municipality out of its present municipal class, the board of aldermen shall adopt a resolution requesting the governor to change the classification of the municipality. The results of any census taken by resolution of the board of aldermen shall have been certified by the person authorized to take the census.
Among the documents submitted for consideration is Resolution 883-98, authorizing a census of the municipality. Also included is Resolution 909-99, certifying the estimated population of Woodworth to be 1,174, consistent with the previously authorized census, and requesting reclassification from the governor's office.
Pursuant to LSA-R.S. 33:341, towns are classified as, "those having less than five thousand but more than one thousand inhabitants". The statutory requirements have been satisfied by the documentation provided. Therefore, it is the opinion of this office that the Governor may issue a proclamation correctly classifying the village of Woodworth as a town.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: ______________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received:
Date Released:
Carlos M. Finalet, III Assistant Attorney General